LIONBRIDGE TECHNOLOGIES, INC.
INDPEPENDENT DIRECTORS’ COMPENSATION POLICY
Amended and Restated as of January 30, 2014

Each non-employee member of the Board of Directors of Lionbridge Technologies,
Inc. who directly holds less than 1% of the Company’s outstanding common stock
(an “Eligible Director”) shall receive compensation made up of (i) an annual
retainer payable in cash and through a restricted stock unit (the “Retainer”),
(ii) an initial grant of stock options upon election to the Board (the “Initial
Option Grant”) and (iii) an annual grant of stock options (the “Annual Option
Grant”).

In addition, each Eligible Director who serves on the Audit Committee shall
receive an annual cash retainer in connection with such service (the “Audit
Retainer”).

Chairmen of the Audit Committee and the Nominating and Compensation Committee
shall receive an additional annual retainer (the “Audit Chairman Retainer” and
the “Nominating and Compensation Chairman Retainer”).

The Board has authority to create additional standing or special committees,
which may be permanent or of limited duration. In connection therewith, the
Board may make provision for the compensation of Eligible Directors serving on
such committee, in an amount that does not exceed, individually, the amount of
the Annual Retainer. This compensation shall be in addition to the Annual
Retainer.

All non-employee directors shall be entitled to travel expense reimbursement and
shall be covered by the provisions of the Company’s charter and bylaws with
respect to liability.

Annual Retainer.

Each Eligible Director shall receive an annual cash retainer in the amount of
$30,000 and an annual equity retainer in the form of Restricted Stock Units with
a value on the date of grant of $35,000, determined based on the closing stock
price of the Company’s common stock on the date of grant. This Cash Retainer
will be paid annually in advance on the date of the Company’s Annual Meeting of
Stockholders to each Eligible Director and the Restricted Stock Units will be
granted annually in advance on the date of the Company’s Annual Meeting of
Stockholders to each Eligible Director.

Meeting Fees.

Each Eligible Director shall receive an additional fee for attendance at any
unscheduled or special Board Meeting. Regularly scheduled Board Meetings consist
of the four quarterly Board meetings, the meeting to approve the Annual Report
on Form 10-K and the meeting to review the Corporation’s budget. This additional
fee is $500 for a telephonic meeting and $2,000 for an in-person meeting.

Deferred Compensation Plan.

Each Eligible Director shall have the option to defer all or a portion of his or
her annual cash or equity retainer, and any committee retainer, in the Company’s
Deferred Compensation Plan for Independent Directors.

Initial Option Grant.

On the date of election to his or her first term as a director, each Eligible
Director shall automatically be granted a stock option to purchase 20,000 shares
of common stock of the Company and the Annual Option described below. The
exercise price of this Initial Option shall be equal to fair market value of the
Company’s stock on the date of grant and the Initial Option shall vest over two
years from the date of grant at the rate of 50% on each of the first and second
anniversaries of the date of grant. The Initial Option shall be issued under the
terms and provisions of any of the Company’s then existing equity plans that
have been approved by the Company’s stockholders. The Initial Option shall have
a term of 5 years.

Annual Option Grant.

On the date of the Company’s Annual Meeting of Stockholders, each Eligible
Director shall automatically be granted a stock option to purchase that number
of shares of common stock of the Company with a Black-Scholes value of $15,000,
up to maximum of 10,000 shares of common stock of the Company. The exercise
price of this Annual Option shall be equal to fair market value of the Company’s
stock on the date of grant and the Annual Option shall vest over two years from
the date of grant from the date of grant at the rate of 50% on each of the first
and second anniversaries of the date of grant. The Annual Option shall be issued
under the terms and provisions of any of the Company’s then existing equity
plans that have been approved by the Company’s stockholders. The Annual Option
shall have a term of 5 years.

Audit Retainer.

In addition to the Annual Retainer, each Eligible Director (other than the Audit
Committee Chairman) serving on the Audit Committee shall receive an annual cash
retainer in the amount of $5,000. This Audit Retainer will be paid annually in
advance on the date of the Company’s Annual Meeting of Stockholders to each
Eligible Director.

Audit Chairman Retainer.

The Chairman of the Audit Committee shall receive an annual cash retainer in the
amount of $15,000, in addition to the Annual Retainer. This Audit Chairman
Retainer will be paid annually in advance on the date of the Company’s Annual
Meeting of Stockholders.

Nominating and Compensation Chairman Retainer.

The Chairman of the Nominating and Compensation Committee shall receive an
annual cash retainer in the amount of $15,000, in addition to the Annual
Retainer. This Nominating and Compensation Committee Chairman Retainer will be
paid annually in advance on the date of the Company’s Annual Meeting of
Stockholders.

Lead Director Retainer.

The Lead Director shall receive an annual cash retainer in the amount of
$15,000, in addition to the Annual Retainer. This Retainer will be paid annually
in advance on the date of the Company’s Annual Meeting of Stockholders.

Expense Reimbursement.

All directors shall be reimbursed for reasonable travel expenses in connection
with attendance at meetings of the Company’s Board of Directors and its
committees. Commercial airfare reimbursement is limited to coach fare.

Directors’ Liability.

The Company’s Amended and Restated Certificate of Incorporation provides that no
director of the Company shall be personally liable to the Company or its
stockholders for monetary damages for breach of fiduciary duty as a director.
There are exceptions to these protections in the case of any of the following:



  •   Breach of the director’s duty of loyalty to the Company or its
stockholders;



  •   Acts or omissions not in good faith or which involve intentional
misconduct or a knowing violation of law;



  •   Under Section 174 of the General Corporation Law of Delaware (relating to
unlawful declaration of dividends and unlawful purchase of the Company’s stock)



  •   Any transaction from which the director derived an improper personal
benefit.

The Company has and does maintain Directors’ and Officers’ liability insurance
coverage with a $20,000,000 limit.

Change of Control.

Upon the closing of a Change of Control of the Company (as such term is defined
in the Company’s Change of Control Plan) any outstanding but unvested Option or
RSU shall become fully vested and exercisable.

Retirement.

Upon the retirement (as hereinafter defined) of any Director from service from
the Board of Directors, any outstanding but unvested shares under any Option or
RSU held by such Director that are scheduled to vest on or before December 31 of
the calendar year of retirement shall become fully vested and exercisable. Where
used herein, the term “retirement” means a decision by a Director to decline
nomination for re-election to another term as a director of the Company
following service of at least one full term as a Director.

